Citation Nr: 1544843	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  12-27 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for obstructive sleep apnea and, if so, entitlement to service connection for such disability.

2.  Entitlement to a rating in excess of 10 percent for residuals of nasal fracture of deviated nasal septum.

3.  Entitlement to an effective date earlier than December 30, 2004, for the award of a 10 percent rating for residuals of nasal fracture of deviated nasal septum.



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from September 1944 to July 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran testified at a Board hearing at the RO (Travel Board hearing) in August 2015.  He previously testified at two hearings before a Decision Review Officer (DRO), in August 2011 and August 2013.  A transcript of each hearing is of record.

In a March 2012 rating decision, the RO reopened the previously denied claim of service connection for obstructive sleep apnea, but denied the claim on the merits.  The Board must address both the underlying question of whether new and material evidence has been received to reopen the previously denied claim as a jurisdictional matter, and the merits of the service connection claim if the claim is reopened.

In a September 2008 rating decision, the RO initially denied the Veteran's claim for an increased rating for residuals of nasal fracture, which had previously been assigned a noncompensable (0 percent) rating effective since November 19, 2002.  The Veteran appealed and perfected a claim to the Board via a May 2010 substantive appeal (VA Form 9),  after the issuance of a Statement of the Case (SOC) in March 2010 on this issue.  In an August 2011 rating decision, the RO granted a 10 percent rating the residuals of nasal fracture, namely, deviated nasal septum, effective from February 12, 2008, the date of his claim for an increased rating.  This rating decision, with a September 2011 notice letter, informed the Veteran that 10 percent is the maximum schedular rating for this disability.  Because the Veteran had already perfected an appeal prior to this time, and extraschedular consideration may be considered in an increased rating claim, this issue will be addressed as under the Board's jurisdiction herein.  

After the August 2011 rating decision, in February and March 2012, the Veteran and his representative submitted a notice of disagreement as to the effective date of February 12, 2008, that was initially assigned for the increased rating of 10 percent for deviated nasal septum.  Thereafter, in September 2012, the RO granted an earlier effective date of December 30, 2004, for the award of a 10 percent rating.  The Veteran again appealed, seeking an even earlier effective date for this rating.  The VLJ explained during the August 2015 Board hearing that there had been no allegations or motion for revision of the Board's May 2004 denial of an increased rating for this disability on the basis of clear and unmistakeable error (CUE) and, therefore, only the question of an earlier effective date not as based on CUE is on appeal.  A further review of the file also shows no motion based on CUE.

After the 2015 Travel Board hearing, the record was held open for 30 days at the Veteran's request.  In September 2015, the Veteran submitted correspondence that summarized the evidence of record and his arguments as to the issues on appeal.  He also submitted medical articles in support of his claim, some of which were copies of evidence already of record, and others that are essentially duplicative of the previously submitted evidence.  VA received the Veteran's substantive appeal for some of the issues on appeal prior to February 2, 2013, and no waiver of review by the Agency of Original Jurisdiction (AOJ) was submitted.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1304 (2015).  Nevertheless, the evidence and arguments received after the last adjudication by the AOJ of each issue on appeal are essentially duplicative of the prior evidence and arguments.  Therefore, the Board may consider those matters without the need for remand for AOJ review.  Id.   

As noted by the AOJ, although there was some procedural confusion, the issue of entitlement to service connection for hypertension was raised in an October 20, 2011, statement, but it has not yet been adjudicated through proper procedures by the AOJ and is not on appeal.  This issue was previously denied by the Board in May 2009.  Although the Veteran referred to an appeal, notice of disagreement, and submitted a VA Form 9 (substantive appeal) regarding service connection for hypertension at various times, no rating decision has been issued regarding the claim for hypertension since the prior denial.  After an August 2013 DRO hearing, in which the Veteran reported that the issue of service connection for hypertension was on appeal in addition to issues listed on the first page of this decision, the RO provided a Supplemental Statement of the Case (SSOC) in August 2014 that, in part, addressed service connection for hypertension.  The Veteran then submitted a VA Form 9 in September 2014 for hypertension and sleep apnea.  

In a November 2014 SSOC, however, the RO notified the Veteran that the August 2014 SSOC had erroneously addressed the issue of hypertension, and informed him that this issue was not accepted as on appeal.  Similarly, a January 2015 DRO conference report noted that the Veteran was concerned that his claim for hypertension was not considered as on appeal.  The DRO explained that, because there had been no decision on this claim by the RO since 2006 (which was the date of the initial rating decision that denied that claim), this issue was not on appeal.  The DRO also informed the Veteran that his statement received in October 2011 would be considered a claim to reopen the issue of service connection for hypertension.  The next day, also in January 2015, the Veteran's representative submitted a request for adjudication of the issue of service connection of hypertension based on the October 2011 claim as noted by the RO.  

In sum, although the RO led the Veteran to believe that his claim for service connection for hypertension was on appeal by providing an SSOC in August 2014, the RO corrected this error shortly thereafter and has explained to the Veteran on several occasions that this issue was not, in fact, on appeal.  Therefore, considering the RO's actions overall, as well as the Veteran's acknowledgment of the non-appeal status in the January 2015 DRO conference, this is not a situation where the AOJ or the Board led the Veteran to believe that this issue is on appeal, and it is not under the Board's jurisdiction.  Cf. Percy v. Shinseki, 23 Vet. App. 37, 47 (2009).  

Unfortunately, the Veteran's October 2011 claim for service connection for hypertension, after a prior denial by the Board, still has not been addressed through proper procedures by the AOJ, to include a rating decision and SOC.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  


FINDINGS OF FACT

1.  The Board denied the Veteran's claim for service connection for sleep apnea in May 2009, and he did not appeal to the court from that final denial.

2.  Evidence received since the last final denial includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim, the absence of which was a basis of the previous denial.

3.  The Veteran's obstructive sleep apnea was proximately caused, at least in part, by nasal obstruction as a result of his service-connected deviated nasal septum.  

4.  The Veteran has been awarded the maximum schedular rating for his residuals of nasal fracture of deviated nasal septum, and extraschedular referral is not warranted. 

5.  The Board issued a decision on May 28, 2004, denying a compensable rating for residuals of nasal fracture; the Veteran did not appeal to the court from that denial, and his motion for reconsideration was denied in October 2004.

6.  After the May 28, 2004, final Board decision, VA received additional information on June 15, 2004, which was later referred to the AOJ and interpreted as a claim for an increased rating for residuals of nasal fracture.  


CONCLUSIONS OF LAW

1.  The May 2009 Board denial of service connection for obstructive sleep apnea became final, but new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.1100 (2008 & 2015).

2.  The criteria to establish service connection for obstructive sleep apnea as secondary to deviated nasal septum have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).  

3.  The criteria for a rating in excess of 10 percent for residuals of nasal fracture of deviated nasal septum have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b), 4.3, 4.7, 4.97, Diagnostic Code 6502 (2015).  

4.  The criteria for assignment of an effective date of June 15, 2004, but no earlier, for the award of a 10 percent rating for residuals of nasal fracture have been met.  38 U.S.C.A. §§ 5110, 7104 (West 2014); 38 C.F.R. §§ 3.400, 20.1100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The decision herein constitutes a full grant of the benefit sought on appeal for the claim to reopen and service connection for sleep apnea, such that no further notice of assistance is required in this regard.  Concerning the increased rating claim, the Veteran was provided full notice of the requirements and responsibilities to establish a higher rating prior to the initial denial, including in a March 2008 letter.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159; see also Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The earlier effective date claim is a downstream element of the grant of the award of an increased rating; thus, the claim for increased rating was proven, meaning it was more than substantiated.  The Veteran was notified of the requirements to establish an effective date prior to that determination, and no further notice is required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Additionally, the August 2015 Board hearing, as well as prior DRO hearings, focused on the elements necessary to substantiate the Veteran's claims on appeal.  The DROs and Veterans Law Judge (VLJ), respectively, asked questions to obtain pertinent evidence and suggest missing evidence.  The VLJ also explained the requirements to substantiate the service connection, increased rating, and effective date claims several times.  VA substantially complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), as discussed in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Veteran has submitted arguments and evidence in support of his claims numerous times, including before and after the hearings.  He had ample opportunity to participate in the adjudication, and there is no prejudice from any possible notice defects.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

VA's duty to assist includes assisting the claimant in the procurement of relevant records and obtaining a medical examination or opinion, when necessary.  VA made efforts to obtain all relevant, identified records, and there is no argument or indication that any records are outstanding that could help to substantiate the claim for an increased rating or earlier effective date.  Adequate VA examinations were provided to determine the current nature and severity of the nasal fracture residuals, and the Veteran has provided many descriptions of his observable symptoms.  

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the claims, and a remand would only result in unnecessary delay.  VA has satisfied its duties to inform and assist, and any errors committed were not harmful to the essential fairness of the proceedings.  There will be no prejudice from a decision at this time.

Claim to Reopen 

A Board decision becomes final when it is issued as of the date-stamped on the decision, unless the appellant continues the appeal to the court or a motion for reconsideration is granted by the Board.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The RO initially denied the Veteran's claim for service connection for sleep apnea in a July 2006 rating decision.  He appealed from this denial, and the Board issued a decision denying the claim in May 2009.  The Veteran did not file a notice of appeal with the court to continue his appeal, nor was a motion for reconsideration filed or granted by the Board.  Therefore, the Board decision became final.  Id.

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Since the last final denial of the Veteran's claim for sleep apnea, he has submitted various medical articles and opinions, as well as his own statements as to the nature and timing of his symptoms.  New evidence includes a September 2009 private medical opinion from Dr. F indicating that the Veteran's sleep apnea was due to blockage from his deviated nasal septum.  This relates to a previously unestablished fact that is necessary to substantiate the claim, and it raises a reasonable likelihood of substantiating the claim, to include the need for a new VA medical opinion, when presuming the new evidence to be credible for the purposes of the claim to reopen.  Therefore, the evidence is new and material, and the claim must be reopened.  38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service Connection  

The Veteran does not argue that his obstructive sleep apnea (OSA) was incurred or aggravated by service, or that it developed at any point near his period of service, nor is there any evidence to suggest a direct link to any injury or disease in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (concerning direct service connection).  

Instead, the Veteran argues that his OSA is secondary to his residuals of nasal fracture as a result of nasal obstruction and worsened breathing while reclining to sleep.  Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report his observable symptoms, including increased breathing difficulties over the years and increased difficulty breathing due to a sensation of a higher level of nasal obstruction at night while sleeping in a reclined position.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  He has made consistent reports in this regard; in fact, as noted below, he was awarded a 10 percent rating for residuals of nasal fracture based on these reports.  

The Veteran is not competent, however, to diagnose OSA or to provide an opinion regarding its etiology.  As noted by the many medical professionals and medical articles submitted by the Veteran, sleep apnea is a complex disorder and may have many possible causes; therefore, medical training or expertise is required to evaluate the lay and medical evidence and provide a diagnosis and etiology opinion, including as to causation or aggravation by other service-connected disability.  Id.  

The establishes a diagnosis of OSA via a sleep study.  Historically, VA treatment records in June and July 2001 noted that the Veteran had loud snoring for approximately six years, but he did not have other symptoms or history consistent with OSA.  At that point, the Veteran's wife had not noticed him having pauses in breathing or apneic events at night, and he did not have excessive fatigue during the day.  Then, during a December 2003 VA examination, the Veteran reported that his symptoms had changed since 2001, in that he was having more fatigue during the day and his wife had noted an irregular breathing pattern and increased snoring, which the examiner noted may suggest the possibility of a sleep apnea syndrome.  The Veteran also reported that his nasal blockage was feeling more restricted on the right at that time.  The examiner's impression was status post-nasal fracture with residual minimal septal deviation to the right, which the examiner noted was associated with symptoms such as blocked nasal passage and increased snoring.  The Veteran continued to complain of non-restorative sleep in treatment sessions and, after undergoing a January 2005 private sleep study or polysomnography, he was diagnosed with sleep apnea syndrome and prescribed a CPAP for treatment.

Positive evidence to establish a causal link between the Veteran's OSA and his service-connected deviated nasal septum includes a September 2005 statement from the Veteran's treating VA primary care doctor.  This provider stated that the Veteran had nasal septal deviation due to a nasal fracture in service and that "[t]his has most definitely contributed as nasal obstruction etiology to his sleep apnea."  

More recently, in a September 2009 letter, a private provider, Dr. F, stated that the Veteran's OSA was "in part" the result of nasal blockage secondary to his septal deflection to the right nasal valve area and recumbent turbinate obstruction.

A November 2012 record from the Veteran's private cardiology provider noted that he could not tolerate the CPAP apparatus because of his deviated septum and nasal congestion related to that condition.

The Veteran has also submitted several medical articles or excerpts, which discuss the possible risk factors and causes of sleep apnea.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  

An article from the Cleveland Clinic noted that structurally abnormal or crowded airway passages, such as nasal obstruction, is one of several features that is common of OSA, and stated that individuals with sinus problems or frequent nasal congestion are more likely to experience OSA.  The article also stated that medication or nasal strips could help improve breathing but would not treat OSA, whereas a CPAP apparatus treats sleep apnea by preventing nasal (and throat) passages from collapsing during sleep to reduce apneic episodes.  An article about hypertension and an excerpt that the Veteran indicated was from "Krames" medical publication also indicated that limitation in the size of upper airway passages, problems making it difficult to breathe through the nose such as a deviated septum or swollen turbinates, and nasal congestion could worsen snoring and lead to OSA.  

There are several negative or ambiguous VA and private etiology opinions.  A January 2006 VA examiner noted that risk factors for OSA include significant nasal obstruction, among other factors, and acknowledged that the Veteran had a fractured nose and complained of obstruction on the right side that was worsened by the position of lying flat.  The examiner opined that the Veteran's OSA was positional in nature and was not due to nasal obstruction, reasoning that sinus X-rays indicated that the septum was in the midline and there was no evidence of any significant mucosal thickening involving the Veteran's paranasal sinuses.  

In an August 2007 record included with the VA treatment records, one of the private ear-nose-throat (ENT) providers, Dr. C, stated that the Veteran's biggest problem at that point was nasal congestion at night-time, and that he had received no significant benefit from nose sprays or Breathe-Right strips.  Examination showed somewhat narrow nasal valve areas, and the septum was slightly deviated, but Dr. C did not think that it was significantly deviated or that surgical correction would make any significant change.  The Veteran's turbinates were mildly hypertrophied, but they were noted as not terribly obstructing.  The oral cavity, oropharynx, and the rest of the ENT examination were found to be unremarkable.

Similarly, in a September 2007 letter, Dr. C stated that he was "not sure" that the Veteran's deviated septum was significant enough with regard to obstruction that it was contributing much of a problem to his sleep apnea.  He noted that the sleep study did not demonstrate severe OSA, which would have been more of an indication that the condition may have contributed to OSA over a long period of time.  Dr. C also noted, however, that the Veteran did not have any residual apneic or hypopneic episodes when on CPAP.  Dr. C opined that the Veteran had some mild nasal congestion and septal deviation, but stated that he did not think this contributed significantly to the Veteran's nasal obstruction.

Also in September 2007, a VA ENT provider recorded that he told the Veteran that nasal obstruction, especially in just one nostril, was not an indication or a causative proven source of sleep apnea.  The provider also indicated that the Veteran's reduced sleep efficiency was probably related to multiple factors of sleep apnea that were more likely related to oropharyngeal, hypopharyngeal, base of tongue, and other anatomical problems, as well as a septal component.  The provider noted that the Veteran did have an S-shaped deviation that was much more marked on the right-hand side, as well as moderate turbinate hypertrophy, and that he would have some improvement in nasal airflow by septoplasty and turbinate reduction.  The provider stated that he could not guarantee that the Veteran's ability to breathe through his nose would necessarily improve his sleep efficiency or his sleep study score because nasal airway obstruction is thought to be not a significant cause of sleep apnea, and often times it does not cure or improve the condition.  

A March 2008 VA examiner stated that, upon reviewing multiple ENT consults as summarized above, it did not appear that the Veteran's nasal congestion and problems sleeping were related to or due to his mild septal deviation.

A January 2012 VA examiner opined that the Veteran's OSA was not likely related to his deviated septum because nasal septoplasty is not considered a therapy for OSA, and the Veteran had another OSA risk factor of fatty flesh around the neck.

Finally, a July 2014 VA examiner opined that the Veteran's OSA was not proximately due to his deviated nasal septum.  The examiner stated that turbinate hypertrophy had nothing to do with the nasal fracture, but no explanation was provided for this statement.  The examiner cited medical literature indicating that OSA is a complex problem and that correction of a deviated nasal septum or nasal congestion has not been shown to have a high yield as a primary therapy.  This examiner also noted that the Veteran had a fair amount of loose or fatty neck tissue that would be a definite risk factor for OSA.  The examiner stated that, although a private provider indicated in September 2009 that the Veteran's OSA was due in part to nasal obstruction, the Veteran's nasal obstruction was more significantly due to nighttime turbinate congestion.  The examiner stated that, if the Veteran's OSA was due solely to the nasal fracture with septal deviation, then he would have had symptoms starting right after his nasal fracture in 1946, and not starting about 40 years after the fracture.  Thus, the examiner stated that the Veteran's nasal fracture with septal deviation was not at least as likely as not the cause of his OSA.  

The negative opinions above acknowledged that the Veteran's deviated nasal septum had some part in his OSA, although they stated that it was not a significant or sole cause.  Further, although several of the negative opinions reasoned that the Veteran did not have significant nasal obstruction, he has been awarded a 10 percent rating for his deviated septum based on at least 50-percent obstruction in both nostrils or complete obstruction in one nostril, when accounting for his increased symptoms in a reclining position while sleeping.  Thus, he does have significant obstruction while sleeping due, at least in part, to his deviated nasal septum.  In addition, at least one treating provider noted that the Veteran's nasal congestion was related to his deviated nasal septum.  The Veteran was also noted on several occasions to have normal ENT examination with the exception of his deviated nasal septum and hypertrophied turbinates; therefore, the notations regarding other parts of the oral cavity causing his sleep apnea have less value.  

In light of the above, when resolving reasonable doubt in the Veteran's favor, the evidence shows that his OSA was proximately caused, at least in part, by nasal obstruction as a result of his service-connected deviated nasal septum.  Therefore, the criteria for secondary service connection are met.  38 C.F.R. §§ 3.102, 3.310.

Increased Rating

VA's percentage ratings are based on the average impairment of earning capacity as a result of service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Under Diagnostic Code (DC) 6502, traumatic deviation of the nasal septum will be assigned a 10 percent rating where there is 50-percent obstruction of the nasal passage on both sides or complete obstruction one side.  38 C.F.R. § 4.97.  

The Veteran has been awarded the maximum schedular rating for his residuals of nasal fracture of deviated nasal septum under this diagnostic code effective since February 12, 2008, the date of his claim for an increased rating.  Moreover, DC 6502 clearly applies to the Veteran's disability, and there is no argument or indication that another schedular rating code could potentially result in a higher rating.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  As the Veteran's symptoms remained relatively stable throughout the appeal period, a staged rating is not warranted.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Additionally, the Veteran has not argued, nor is there any indication, that an extraschedular rating would be warranted for his service-connected nasal fracture residuals.  See 38 C.F.R. § 3.321(b)(1).  In particular, he has not argued that his symptomatology is not contemplated by the pertinent rating criteria or that there are exceptional circumstances, and there is no indication that such is the case.  Rather, the Veteran has consistently argued that he has at least 50-percent obstruction of the nasal passage on both sides or complete obstruction one side, when considering his increased difficulties in a reclined position while sleeping.  Otherwise, the Veteran has argued that he has additional symptoms as a result of separate conditions, obstructive sleep apnea and hypertension, which he believes are secondary to his nasal fracture residuals.  See, e.g. May 2010 substantive appeal from 0 percent rating; March 2011 statement; August 2011 and August 2015 hearing transcripts.  These separate conditions are being addressed herein or are referred to the AOJ.

The described symptoms of the deviated nasal septum itself are squarely contemplated by the schedular rating criteria.  In other words, the rating criteria reasonably describe the Veteran's disability level and symptomatology for his deviated nasal septum, and the rating schedule is adequate to evaluate his disability picture; he does not have an unusual or exceptional disability picture.  Moreover, there have been no hospitalizations or indication of marked work interference due to residuals of nasal fracture.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Further, applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no symptoms of the disability on appeal that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate for a disability that can be attributed only to the combined effect of multiple conditions.  Cf. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

There is no argument or indication that the Veteran is unemployable due to his residuals of nasal fracture.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

For the foregoing reasons, the preponderance of the evidence is against a higher rating for the disability on appeal; therefore, the benefit-of-the-doubt doctrine does not apply, and the Veteran's claim must be denied.  38 C.F.R. § 4.3.

Earlier Effective Date, in Absence of CUE 

Generally, the effective date for an award of an increased rating will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If the increase is factually ascertainable within one year prior to the receipt of the claim for an increased rating, the rating will be effective as of the date of increase; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim.  Further, if the increase occurred after the date of claim, the effective date will be the date of increase.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1),(2); see also Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12- 98 (1998).

In this case, the Veteran was awarded a 10 percent rating for his residuals of nasal fracture effective as of December 30, 2004, which is the date the AOJ identified as the date of his earliest unadjudicated claim for an increased rating.  The AOJ initially assigned an effective date of February 12, 2008, for the 10 percent rating, but it later determined that there had been a continuously prosecuted claim since December 30, 2004.  See August 2011 and September 2012 rating decisions.

The Veteran argues that he should be awarded an effective date in October or November 2002 for the 10 percent rating because the evidence shows the same severity of symptomatology for his deviated nasal septum since that time.  See, e.g., February 2012 and May 2013 notices of disagreement; August 2015 transcript.  

Historically, the Veteran was granted service connection and an initial noncompensable (0 percent) rating for his residuals of nasal fracture, effective as of November 19, 2002, in a January 2003 rating decision.  He appealed from the initial rating assigned, and the Board denied this claim in a decision dated May 28, 2004.  

The Veteran did not continue his appeal to the court; however, he submitted a motion for reconsideration of the May 2004 decision.  In a September 8, 2004, letter, the RO notified the Veteran that the Board had granted his motion for reconsideration; however, the Board had not yet ruled on the motion at that time.  Instead, on October 18, 2004, the Board issued a denial of this motion for reconsideration, stating that the motion was received on August 11, 2004.  The Board notified the Veteran of his right to appeal from that determination, but he did not further appeal.  Therefore, the May 28, 2004, Board decision became final.  See 38 U.S.C.A. § 7104(b) (West 2002 & 2014); 38 C.F.R. § 20.1100 (2003 & 2015).  Consistent with this determination, in a January 2005 letter, the RO notified the Veteran that its September 8, 2004, letter regarding the status of the motion for reconsideration had been provided in error, and that he should refer to the October 18, 2004, letter from the Board to determine his available options. 

In the October 2004 motion denial letter, the Board stated that the Veteran had submitted additional evidence with his motion for reconsideration in August 2011, which had not been previously received by VA, and that this evidence would be forwarded to the RO for appropriate action.  These documents were later considered to be a claim for increased rating by the RO, as explained in the September 2012 rating decision.  See 38 C.F.R. § 3.1(p) (a "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit); 38 C.F.R. § 3.155(a) (any communication or action received from the claimant or certain specified individuals on the claimant's behalf which indicates an intent to apply for a VA benefit, and identifies the benefit sought, may be considered an informal claim).  

More specifically, the September 2012 rating decision indicated that the RO received the Veteran's statements and evidence upon referral from the Board, which were interpreted as a new claim for increased rating, on December 30, 2004.  

Nevertheless, a review of the claims file shows that the Appeals Management Center (AMC), as a part of VA's adjudicatory staff, first received arguments and information from the Veteran after the May 28, 2004, Board denial on June 15, 2004.  A memorandum dated August 2, 2004, from a VA employee outside of the Board, addressed to the Veteran's representative, indicated that the Veteran had submitted a letter dated March 23, 2004, which was not received by the AMC until June 15, 2004; and that the AMC then forwarded the letter to the Board, but the Board had already issued its decision on May 28, 2004.  Therefore, the VA employee indicated in the memorandum that it did not appear that the Veteran's letter dated March 23, 2004, had yet been reviewed by an adjudicator at the AMC or at the Board; and directed the representative that the Veteran could submit a motion for reconsideration to the Board if he desired based on this information.  

The Veteran subsequently submitted the motion for reconsideration, including a copy of this memorandum and other evidence and statements.  Specifically, the claims file includes a letter from the Veteran to the RO dated August 3, 2004, in which he stated that he was filing a motion for reconsideration of the Board's May 28, 2004, decision based on the contents of this letter.  This letter  was date-stamped as received by VA on August 6, 2004; a subsequent date-stamp of August 11, 2004, noted it was received by the BVA (or Board) Intake team.  Similarly, the RO notified the Veteran in a September 8, 2004, letter that the Board had received his August 3, 2004, letter on August 11, 2004.  The contents of the August 3, 2004, letter stated that, on March 23, 2004, the Veteran submitted a letter to the AMC, which he stated contained new facts and evidence regarding his belief of entitlement to a compensable rating for his residuals of nasal fracture.  The Veteran asserted that the Board's May 28, 2004, decision had not mentioned the evidence and arguments raised in his March 23, 2004, letter and, therefore, he was not sure if the Board had received this letter.  The Veteran attached copies of the March 23, 2004, letter to the AMC and the August 2, 2004, VA memorandum summarized above, as well as copies of letters and additional evidence for his claim.

In its October 2004 denial of the Veteran's motion for reconsideration, the Board indicated that it had considered this statement received at the Board on August 11, 2004, which included his allegation that the March 2004 letter and information had not been considered in the May 28, 2004, Board decision.  The Board noted that the Veteran had essentially alleged that the Board decision contained obvious error of fact or law, but it found that this had not been shown and denied the motion.

As the VLJ explained during the 2015 hearing, VA is bound by the prior final determination of the Board of May 28, 2004, that denied a compensable rating for the Veteran's residuals of nasal fracture.  Unless a motion for reconsideration has been granted, a prior final decision of the Board cannot be reversed or revised in the absence of clear and unmistakeable error (CUE), which may be raised by a written motion of the appellant or upon the Board's own motion.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1403.  A determination of CUE is another way to obtain an earlier effective date; however, no such motion has been submitted in this case.  Therefore, the effective date for the 10 percent rating cannot be earlier than May 28, 2004, because that Board decision became final on the date it was issued, and remained final when the subsequent motion for reconsideration was denied in October 2004.  

Thereafter, as discussed above, VA received arguments from the Veteran indicating a dispute of the rating assigned for his nasal fracture residuals on June 15, 2004.  Although this letter from the Veteran was dated March 23, 2004, there is no information of record to indicate that it was actually received by VA prior to June 15, 2004, to include prior to the May 28, 2004, Board decision.  It is the date of receipt of a claim that controls.  Further, there is no argument or indication that an increase in the level of disability was factually ascertainable within one year prior to the receipt of the claim, or, due to the other procedural limitations in this case, between the last final denial of May 28, 2004, and the new claim of June 15, 2004, so as to warrant a rating earlier than June 15, 2004.  Accordingly, the criteria for an effective date of June 15, 2004, but no earlier, are met.  38 C.F.R. § 3.400(o)(1),(2).  


ORDER

New and material evidence having been received, the previously denied claim for service connection for obstructive sleep apnea is reopened.

Service connection for obstructive sleep apnea as secondary to deviated nasal septum is granted.  

An increased rating in excess of 10 percent for residuals of nasal fracture of deviated nasal septum is denied.

An earlier effective date of June 15, 2004, for the award of a 10 percent rating for residuals of nasal fracture of deviated nasal septum is granted.



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


